PER CURIAM.
Appellant, an inmate at Florida State Prison who is serving a sentence subject to the three-year mandatory minimum of § 775.087, Fla.Stat. appeals the denial by the Department of Corrections (DOC) of his request to receive work gain-time during the mandatory minimum term of his imprisonment. This issue has previously been decided in appellant’s favor in James v. Department of Corrections, 424 So.2d 826 (Fla. 1st DCA 1983) which held that the DOC had no statutory authority to prohibit inmates from earning work gain-time while serving the three-year mandatory minimum sentence imposed pursuant to § 775.087.
REVERSED.
ERVIN, THOMPSON and WIGGINTON, JJ., concur.